DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive.
Applicant argues that Carey does not disclose a photoelectrochemical reaction.  Applicant supports this statement by citing the instant specification which discloses that photoelectrochemical oxidation (PeCO) does not require UV radiation while Carey requires the use of UV radiation.  The Examiner has fully considered the argument but has not found it to be persuasive.  It is noted that the instant claims DO NOT require photoelectrochemical oxidation as the claims recite a photoelectrochemical reaction.  It is held that a photocatalyst apparatus, such as the apparatus disclosed by Carey, would necessarily promote a photoelectrochemical reaction between the pollutant compounds and the air.  Using the broadest reasonable interpretation of “photoelectrochemical reaction,” photocatalysts promote photoelectrochemical reactions when irradiated with light (“photo”) which induces band-gap excitation of electrons (“electro”) such that reactions (“chemical”) between the contaminants and air take place.  Additionally, the claims do not exclude the use of UV radiation and the cited paragraph [0010] of the instant specification merely states that the PeCO catalysts “may requires less energy” while not requiring that UV light is excluded.  It is further noted that claims 7-9 require that UV light is used.
Applicant argues that the apparatus of Carey would not work in a modern car interior which blocks the majority of UV light.  The Examiner has fully considered the argument but has not found it to be persuasive.  While Carey does teach that sunlight may be used as a UV light source, Carey . 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carey (US 2012/0070335).
In regard to claims 1, 3-8, 12 and 15, Carey discloses a method and apparatus for purifying air of an interior space (such as the interior space of an automobile; see [0026]) by oxidizing a plurality of pollutant compounds suspended in the air, the method and apparatus comprising: exposing the air of the interior space to a photocatalytic layer comprising a semiconductor (titania is a semiconductor as it has a band gap; see at least [0019]), wherein the photocatalytic layer is disposed onto an at least one surface of a porous substrate material such as woven or non-woven material such as cloth made from plastic or a natural fiber (canvas; see [0023]) suspended in the interior space (see [0027]-[0028]), wherein the photocatalytic layer comprises a plurality of photocatalyst particles (see [0019]), and activating the photocatalytic layer with a light source (sunlight or an artificial ultraviolet light source that emits UVA, UVB, and/or UVC; see [0032]), wherein the activated photocatalytic particles necessarily promote a photoelectrochemical reaction between the pollutant compounds and the air.  Additionally see [0003].
In regard to claim 2, it is viewed that the substrate layer is necessarily non-reactive with the photocatalytic layer as the disclosed materials of Carey are identical to the claimed materials and Carey teaches that the support can be oxidation resistant.  See [0021]-[0023].
In regard to claims 10-11, Carey teaches that the apparatus can further operate by inducing airflow in the interior space by including an air mover or fan.  Further it is viewed that the interior space of an automobile necessarily includes an HVAC system.  See [0030] and [0043].
In regard to claims 13 and 18, Carey teaches that the substrate with the photocatalytic layer can be disposed in a two or three dimensional housing to fit to surfaces such as in an automobile.  Further, it is disclosed that the surface can be in optical communication with sunlight and that the housing can be attached to a desired location such as the interior surface of a rear window of an automobile or from the rearview mirror in an automobile.  Thus, the housing would necessarily function as a sunshade as it would necessarily provide at least some shade from the sunlight within the automobile.  See [0026]-[0028].
In regard to claims 14 and 17, Carey teaches that the substrate is “self cleaning” as no dirt or grime attaches to the devices during use in any of the applications noted.  See [0070].  Thus, the method necessarily teaches a step of “cleansing the photocatalytic layer” and the external UV light source can be viewed as tantamount to the cleanser for the photocatalytic layer as the operation of the apparatus functions to self-cleanse.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Dellock et al. (US 10,377,351; hereinafter “Dellock”).
In regard to claim 9, Carey discloses wherein the light source emissions can consist essentially of UV-C light.  See [0032]. 
Carey is silent in regard to determining occupancy information on the interior space and wherein activating the light source is determined by the occupancy information.
Dellock discloses an interior cleaning system 10 for a vehicle which comprises an occupancy detection system 30.  Dellock teaches that the occupancy information can be used to determine whether or not to activate the cleaning system.  See col. 3, line 62 through col. 4, line 19.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the occupancy detection system of Dellock with the method and apparatus of Carey for the purpose of controlling the activation of the UVC light source in order to safely operate the light source.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774